ICJ_077_ArbitrationUNHQAgreement_UNGA_NA_1988-04-26_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

APPLICABILITE DE L’OBLIGATION D’ARBITRAGE
EN VERTU DE LA SECTION 21 DE LACCORD
DU 26 JUIN 1947 RELATIF AU SIEGE
DE L'ORGANISATION DES NATIONS UNIES

AVIS CONSULTATIF DU 26 AVRIL 1988

1988

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICABILITY OF THE OBLIGATION
TO ARBITRATE UNDER SECTION 21 OF THE
UNITED NATIONS HEADQUARTERS
AGREEMENT OF 26 JUNE 1947

ADVISORY OPINION OF 26 APRIL 1988
Mode officiel de citation :

Applicabilité de l'obligation d'arbitrage en vertu de la section 21 de l'accord
du 26 juin 1947 relatif au siège de l'Organisation des Nations Unies,
avis consultatif, C.I.J. Recueil 1988, p. 12.

Official citation :

Applicability of the Obligation to Arbitrate
under Section 21 of the United Nations Headquarters Agreement
of 26 June 1947, Advisory Opinion, I.C.J. Reports 1988, p. 12.

 

N° de vente: 5 4 3
Sales number

 

 

 
1988
26 avril
Rôle général
n°77

12

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1988

26 avril 1988

APPLICABILITÉ DE L’OBLIGATION D’ARBITRAGE
EN VERTU DE LA SECTION 21 DE L’ACCORD
DU 26 JUIN 1947 RELATIF AU SIÈGE
DE L'ORGANISATION DES NATIONS UNIES

Accord de siège entre l'Organisation des Nations Unies et les Etats-Unis d’Amé-
rique — Clause de règlement des différends — Existence d’un différend — Viola-
tion alléguée d’un traité — Effet d’un comportement ou d’une décision d'une partie
en l'absence de toute argumentation présentée par elle en vue de justifier sa
conduite au regard du droit international — Existence d'un différend et exécution
matérielle d'une décision contestée — Question de savoir s'il s'agit d’un différend
«au sujet de l'interprétation ou de l'application » de l'accord — Question de savoir
s'il s'agit d’un différend non «réglé par voie de négociations ou par tout autre mode
de règlement agréé par les parties » — Principe de la prééminence du droit interna-
tional sur le droit interne.

AVIS CONSULTATIF

Présents: M. RUDA, Président; M. MBAYE, Vice-Président, MM. LAcus,
NAGENDRA SINGH, ÉELIAS, ODA, AGO, SCHWEBEL, sir Robert
JENNINGS, MM. BEDJAOUI, Ni, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, juges, M. VALENCIA-OSPINA, Greffier.

Au sujet de l’applicabilité de l’obligation d’arbitrage en vertu de la section 21
de l’accord du 26 juin 1947 relatif au siège de l'Organisation des Nations Unies,

La Cour,

ainsi composée,

aprés délibéré,

donne l'avis consultatif suivant:

1. La question sur laquelle un avis consultatif est demandé à la Cour figure
dans la résolution 42/229B que l’Assemblée générale des Nations Unies a
adoptée le 2 mars 1988. Le même jour, le conseiller juridique de Organisation

4
13 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

des Nations Unies a transmis à la Cour par télécopie le texte de cette résolution
en anglais et en français. Le Secrétaire général, par une lettre datée du 2 mars
1988 adressée au Président de la Cour (reçue par télécopie le 4 mars 1988, puis
par la poste et enregistrée au Greffe le 7 mars 1988), a officiellement commu-
niqué à la Cour la décision de l’Assemblée générale de soumettre à la Cour pour
avis consultatif la question énoncée dans cette résolution. La résolution, dont le
texte anglais et français certifié conforme était joint à la lettre et avait été
transmis par télécopie, était rédigée comme suit:

« L'Assemblée générale,

Rappelant sa résolution 42/210B du 17 décembre 1987 et ayant à l'esprit
sa résolution 42/229 A ci-dessus,

Ayant examiné les rapports du Secrétaire général, en date des 10 et
25 février 1988 [A/42/915 et Add.1],

Confirmant la position du Secrétaire général qui a constaté l’existence
d’un différend entre l'Organisation des Nations Unies et le pays hôte quant
à l’interprétation ou l'application de l’accord entre l'Organisation des
Nations Unies et les Etats-Unis d'Amérique relatif au siège de l’Organisa-
tion des Nations Unies, en date du 26 juin 1947 [voir résolution 169 (IT)], et
notant qu’il a conclu que les tentatives de règlement à l’amiable étaient
dans une impasse et que, conformément à la procédure d’arbitrage prévue
à la section 21 de l’accord, il a désigné un arbitre et prié le pays hôte de dési-
gner le sien,

Considérant qu’étant donné des contraintes de temps il faut appliquer
immédiatement la procédure de règlement des différends conformément
à la section 21 de l’accord,

Notant qu’il ressort du rapport du Secrétaire général, en date du 10 fé-
vrier 1988 [A/42/915], que les Etats-Unis d’ Amérique ne pouvaient ni ne
souhaitaient devenir officiellement partie à la procédure de règlement des
différends prévue à la section 21 de l’accord de siège, et que les Etats-Unis
étaient encore en train d'examiner la situation,

Tenant compte des dispositions du Statut de la Cour internationale de
Justice, en particulier des articles 41 et 68,

Décide, conformément à l’article 96 de la Charte des Nations Unies, de
prier la Cour internationale de Justice, en application de l’article 65 de son
Statut, de donner un avis consultatif sur la question suivante, en tenant
compte des contraintes de temps:

«Etant donné les faits consignés dans les rapports du Secrétaire
général [A/42/915 et Add.i], les Etats-Unis d’Amérique, en tant que
partie à l’accord entre l’Organisation des Nations Unies et les Etats-
Unis d’Amérique relatif au siège de l’Organisation des Nations Unies
[voir résolution 169 (IDE, sont-ils tenus de recourir à l’arbitrage confor-
mément à la section 21 del’accord?»

Une copie de la résolution 42/229 À mentionnée dans la résolution ci-dessus
était également jointe à la lettre du Secrétaire général.

2. Par télégramme du.3 mars 1988, le Greffier a notifié la requête pour avis
consultatif, ainsi qu’il est prescrit à l’article 66, paragraphe 1, du Statut de la
Cour, à tous les Etats admis à ester devant la Cour.

5
14 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

3. Dans une ordonnance du 9 mars 1988, la Cour a déclaré qu’elle estimait
qu’une prompte réponse à la requête serait souhaitable, ainsi qu’il est prévu à
l’article 103 du Règlement de la Cour. Par la même ordonnance, la Cour a dé-
cidé que l’Organisation des Nations Unies et les Etats-Unis d’ Amérique étaient
jugés, conformément à l’article 66, paragraphe 2, du Statut, susceptibles de
fournir des renseignements sur la question et elle a fixé au 25 mars 1988 la date
d’expiration du délai pendant lequel la Cour serait disposée à recevoir d’eux
des exposés écrits sur cette question; elle a aussi décidé que les autres Etats par-
ties au Statut de la Cour qui en auraient exprimé le désir pourraient lui sou-
mettre un exposé écrit sur la question le 25 mars 1988 au plus tard. Dans le délai
ainsi fixé, des exposés écrits ont été présentés à la Cour par le Secrétaire général
de l'Organisation des Nations Unies, par les Etats-Unis d'Amérique, par la
République arabe syrienne et par la République démocratique allemande.

4. Par la même ordonnance, la Cour a en outre décidé de tenir des audiences
qui s’ouvriraient le 11 avril 1988 et au cours desquelles des observations sur les
exposés écrits pourraient être faites devant la Cour par l'Organisation des
Nations Unies, les Etats-Unis d'Amérique et les Etats qui auraient déposé des
exposés écrits.

5. Conformément à l’article 65, paragraphe 2, du Statut, le Secrétaire général
de l'Organisation des Nations Unies a transmis à la Cour un dossier contenant
des documents pouvant servir à élucider la question; ces documents sont par-
venus au Greffe en plusieurs fois entre le 11 et le 29 mars 1988.

6. Au cours d’une audience publique tenue le 11 avril 1988, M. Carl-August
Fleischhauer, conseiller juridique de l'Organisation des Nations Unies, a fait
devant la Cour un exposé oral au nom du Secrétaire général. Aucun des Etats
qui avaient présenté des exposés écrits n’a exprimé le désir d’être entendu. Cer-
tains membres de la Cour ont posé à M. Fleischhauer des questions auxquelles
il a répondu au cours d’une autre audience publique tenue le 12 avril 1988.

7. La Cour a été priée de donner un avis sur la question de savoir si les
Etats-Unis d'Amérique (ci-après dénommés «Etats-Unis»), en tant que
partie à l’accord relatif au siège de l'Organisation des Nations Unies, sont
tenus de recourir à l’arbitrage. L'accord de siège du 26 juin 1947 est entré
en vigueur conformément à ses dispositions le 21 novembre 1947, à la suite
d’un échange de notes entre le Secrétaire général et le représentant perma-
nent des Etats-Unis. Cet accord a été enregistré le même jour au Secréta-
riat de l'Organisation des Nations Unies conformément à l’article 102 de
la Charte. Il dispose en sa section 21, alinéa a):

«Tout différend entre l'Organisation des Nations Unies et les
Etats-Unis au sujet de l’interprétation ou de l’application du présent
accord ou de tout accord additionnel sera, s’il n’est pas réglé par voie
de négociations ou par tout autre mode de règlement agréé par les
parties, soumis aux fins de décision définitive à un tribunal composé
de trois arbitres, dont l’un sera désigné par le Secrétaire général,
l’autre par le Secrétaire d’Etat des Etats-Unis, et le troisième choisi
15 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

parles deux autres, ou, à défaut d’accord entre eux sur ce choix, parle
Président de la Cour internationale de Justice. »

II n’est pas contesté que l’accord de siège est un traité en vigueur qui s’im-
pose aux parties. Par conséquent, ce que la Cour doit établir pour
répondre à la question qui lui est posée, c’est l’existence entre l’Organisa-
tion des Nations Unies et les Etats-Unis d’un différend du type prévu à la
section 21 de l’accord. A cette fin, la Cour fera d’abord la chronologie
des événements ayant précédé l’adoption des résolutions 42/229A et
42/229B qui ont conduit en premier lieu le Secrétaire général, puis
l’Assemblée générale des Nations Unies, à conclure qu’un tel différend
existait.

8. Ces événements concernent la mission permanente d'observation de
l'Organisation de libération de la Palestine (ci-après dénommée « OLP»)
auprès de l’Organisation des Nations Unies à New York. L’OLP bénéficie
du statut d’observateur auprès de l'Organisation des Nations Unies
depuis 1974; par la résolution 3237 (XXIX) du 22 novembre 1974 de
l’Assemblée générale, cette organisation a en effet été invitée «à parti-
ciper aux sessions et aux travaux de l’Assemblée générale en qualité d’ob-
servateur». A la suite de cette invitation, l’OLP a installé une mission
d@observation en 1974 et possède, hors du district administratif du
Siège de l’Organisation des Nations Unies, un bureau, le «bureau de la
mission d’observation de l’OLP», au 115 East 65th Street, à New York.
Les observateurs reconnus sont énumérés en tant que tels dans les publi-
cations officielles de l’Organisation des Nations Unies; dans ces publica-
tions, l’OLP est classée dans la catégorie des «organisations auxquelles a
été adressée une invitation permanente à participer en qualité d’observa-
teurs aux sessions et aux travaux de l’Assemblée générale ».

9. En mai 1987, une proposition de loi (S.1203) a été présentée au Sénat
des Etats-Unis, ayant pour objet, selon son titre, de «rendre illégaux la
création ou le maintien aux Etats-Unis d’un bureau de l'Organisation de
libération de la Palestine». L’article 3 de cette proposition dispose que:

«Il est illégal, si le but est de servir les intérêts de l’Organisation de
libération de la Palestine ou de l’un quelconque de ses groupes
constitutifs ou de leurs successeurs ou de leurs agents, à compter dela
date d’entrée en vigueur de la présente loi:

1) de recevoir une chose de valeur sauf des documents d’informa-
tion de l’OLP ou de l’un quelconque de ses groupes constitutifs ou de
leurs successeurs ou de leurs agents;

2) de dépenser des fonds provenant de POLP ou de l’un quel-
conque de ses groupes constitutifs ou de leurs successeurs ou de leurs
agents; ou

3) nonobstant toute disposition légale contraire, d'établir ou de
maintenir un bureau, un siège, des locaux ou toute autre installation
ou établissement dans les limites de la juridiction des Etats-Unis, sur
16 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

ordre de l'Organisation de libération de la Palestine ou de l’un quel-
conque de ses groupes constitutifs ou de leurs successeurs ou de leurs
agents, ou avec des fonds en provenant.»

10. Cette proposition de loi fut reprise à l’automne 1987 au Sénat des
Etats-Unis sous forme d’amendement au Foreign Relations Authorization
Act, Fiscal Years 1988 and 1989 (loi d’ouverture de crédits pour les affaires
étrangères, exercices budgétaires 1988 et 1989). Les termes de ce texte lais-
saient craindre que le Gouvernement américain chercherait à fermer le
bureau de la mission d’observation de l’OLP si la loi était promulguée. En
conséquence, le Secrétaire général a fait part de ses préoccupations au
Gouvernement américain dans une lettre du 13 octobre 1987 adressée au
représentant permanent des Etats-Unis. Dans cette lettre il soulignait que
la législation envisagée est «contraire aux obligations qui découlent de
Paccord de siège ». Le 14 octobre 1987, l'observateur de l’OLP a porté la
question à l’attention d’un comité de l'Organisation des Nations Unies, le
comité des relations avec le pays hôte.

11. Le 22 octobre 1987, opinion du Secrétaire général a été résumée
dans la déclaration ci-après, faite par son porte-parole (à laquelle l’As-
semblée générale a souscrit par la suite dans sa résolution 42/210B):

«Les membres de la mission d'observation de l’OLP sont, en vertu
de la résolution 3237 (XXIX), les invités de l'Organisation des Na-
tions Unies. En tant que tels, ils sont couverts par les dispositions des
sections 11, 12 et 13 de l’accord de siège du 26 juin 1947. Le pays hôte
a donc l'obligation, en vertu de cet accord, de permettre au personnel
de la mission d’observation de l’OLP d'entrer et de demeurer aux
Etats-Unis pour s'acquitter de ses fonctions officielles au Siège de
l'Organisation des Nations Unies.»

A cet égard, il convient de noter que la section 11 de l’accord de siège
dispose ce qui suit:

«Les autorités fédérales, d'Etat ou locales des Etats-Unis ne met-
tront aucun obstacle au transit à destination ou en provenance du
district administratif: 1) des représentants des Membres … ou des
familles de ces représentants ...; ... 5) d’autres personnes invitées à
venir dans le district administratif par l'Organisation des Nations
Unies ... pour affaires officielles. »

Aux termes de la section 12:

«Les dispositions de la section 11 s’appliqueront quelles que
soient les relations existant entre les gouvernements dont relèvent les
personnes mentionnées à ladite section et le Gouvernement des
Etats-Unis.»

La section 13 dispose notamment que:
«Les dispositions législatives et réglementaires sur l’entrée des
17 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

étrangers, en vigueur aux Etats-Unis, ne pourront pas être ap-
pliquées de manière à porter atteinte aux privilèges prévus à la sec-
tion 11.»

12. Lorsque le rapport du comité des relations avec le pays hôte a été
soumis à la Sixième Commission de l’Assemblée générale le 25 novembre
1987, le représentant des Etats-Unis a noté que:

«le secrétaire d’Etat des Etats-Unis a déclaré que la fermeture de
cette mission constituerait une violation des obligations des Etats-
Unis en vertu de l’accord de siège et que le Gouvernement américain
s’y opposerait vigoureusement, et que le représentant des Etats-Unis
auprès de l'Organisation a donné au Secrétaire général des assu-
rances dans le même sens» (A/C.6/42/SR.58).

Lorsque le projet de résolution qui allait devenir la résolution 42/210B de
l’Assemblée générale a été mis aux voix à la Sixième Commission le 11 dé-
cembre 1987, la délégation des Etats-Unis n’a pas participé au vote sur ce
projet car, à son avis, « [celui-ci est] superflu et inopportun puisqu'il porte
sur une question que le Gouvernement des Etats-Unis est en train d’étu-
dier». La position adoptée par le secrétaire d’Etat des Etats-Unis, à savoir
que

«les Etats-Unis sont dans l'obligation de permettre au personnel de
la mission d'observation de l’OLP d’entrer aux Etats-Unis et d’y
demeurer pour s’acquitter de ses fonctions officielles auprès du
Siège de l'ONU»,

a été expressément mentionnée par un autre représentant et confirmée
par le représentant des Etats-Unis, qui l’a qualifiée de «bien connue»
(A/C.6/42/SR.62).

13. Les dispositions de l'amendement mentionné ci-dessus ont été in-
corporées dans la loi d'ouverture de crédits pour les affaires étrangères,
exercices budgétaires 1988 et 1989 des Etats-Unis, en tant que titre X, sous
le nom de Anti-Terrorism Act of 1987 (loi de 1987 contre le terrorisme). Au
début de décembre 1987, ce texte n’avait pas encore été adopté par le
Congrès des Etats-Unis. En prévision de cette adoption, le Secrétaire
général a adressé au représentant permanent des Etats-Unis, M. Vernon
Walters, une lettre datée du 7 décembre 1987, dans laquelle il expose de
nouveau au représentant permanent la position de l'Organisation des
Nations Unies, à savoir que les membres de la mission d’observation de
POLP sont, en vertu de la résolution 3237 (XXIX) de l’Assemblée géné-
rale, des invités de l'Organisation des Nations Unies et que les Etats-Unis
sont tenus d’autoriser les membres du personnel de l’OLP à entrer et à
séjourner aux Etats-Unis pour s’acquitter de leurs fonctions officielles
auprès de l’Organisation des Nations Unies conformément à l’accord de
siège. Par conséquent, était-il indiqué, les Etats-Unis étaient juridique-
ment tenus de maintenir les arrangements qui étaient alors en vigueur de-

9
18 ACCORD RELATIF AU SIEGE (AVIS CONSULTATIF)

puis treize ans en ce qui concerne la mission d’observation de l’OLP. Le
Secrétaire général demandait, pour le cas où le texte proposé acquerrait
force de loi, qu’on lui donne l’assurance que les arrangements en vigueur
en ce qui concerne la mission d’observation de l’OLP ne seraient ni res-
treints ni autrement affectés.

14. Parlasuite, dans une lettre datée du 21 décembre 1987, aprés que le
Congrès des Etats-Unis eut adopté la loi les 15 et 16 décembre, le Secré-
taire général a informé le représentant permanent des Etats-Unis de
l’adoption par l’Assemblée générale de la résolution 42/210B, le 17 dé-
cembre 1987. Par cette résolution, l’Assemblée :

«Ayant été informée de la mesure envisagée dans le pays hôte, les
Etats-Unis d'Amérique, laquelle pourrait empêcher le maintien des
installations de la mission permanente d’observation de l’Organi-
sation de libération de la Palestine auprès de l'Organisation des
Nations Unies à New York, lesquelles lui permettent de s'acquitter
de ses fonctions officielles,

1. Réaffirme que la mission permanente d’ observation de l’Orga-
nisation de libération de la Palestine auprès de l’Organisation des
Nations Unies à New York est couverte par les dispositions de l’ac-
cord entre l'Organisation des Nations Unies et les Etats-Unis d’Amé-
rique relatif au siège de l'Organisation des Nations Unies et devrait
pouvoir établir et maintenir des locaux et des installations de fonc-
tion adéquates, et que le personnel de la mission devrait pouvoir en-
trer aux Etats-Unis et y demeurer pour s’acquitter de ses fonctions
officielles;

2. Prie le pays hôte de respecter les obligations que lui impose l’ac-
cord relatif au siège de l'Organisation des Nations Unies et, à cet
égard, de s’abstenir de prendre toute mesure qui empécherait la mis-
sion permanente d’observation de l'Organisation de libération de la
Palestine auprès de l’Organisation des Nations Unies de s’acquitter
de ses fonctions officielles ; ».

15. Le 22 décembre 1987, le président des Etats-Unis a signé et pro-
mulgué la loi d'ouverture de crédits pour les affaires étrangères, exercices
budgétaires 1988 et 1989. La loi de 1987 contre le terrorisme, qui en consti-
tuait le titre X, devait, selon ses propres termes, entrer en vigueur quatre-
vingt-dix jours après cette date. Le 5 janvier 1988, le représentant perma-
nent par intérim des Etats-Unis auprès de l'Organisation des Nations
Unies, M. Herbert Okun, en a informé le Secrétaire général dans une ré-
ponse à ses lettres des 7 et 21 décembre 1987. Le représentant permanent
par intérim poursuivait:

«Etant donné que les dispositions concernant la mission d’obser-
vation de l’OLP pourraient empiéter sur les pouvoirs constitution-
nels du Président et que, si elles étaient appliquées, elles seraient
contraires à nos obligations juridiques internationales découlant de

10
19

ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

l'accord de siège avec l'Organisation des Nations Unies, le gouverne-
ment a l'intention de mettre à profit le délai de quatre-vingt-dix jours
qui doit précéder l’entrée en vigueur de cette disposition pour en-
gager des consultations avec le Congrès afin de régler la question.»

16. Le 14 janvier 1988, le Secrétaire général a de nouveau écrit à

M. Walters. Après s'être félicité de l'intention, dont lui avait fait part
M. Okun, de mettre à profit le délai de quatre-vingt-dix jours pour engager
des consultations avec le Congrès, le Secrétaire général a ajouté:

«Comme vous vous en souviendrez, je vous ai informé par ma
lettre du 7 décembre que l'Organisation des Nations Unies considé-
rait que les Etats-Unis avaient l'obligation juridique, en vertu de l’ac-
cord de siège de 1947, de maintenir les arrangements actuels concer-
nant la mission d’observation de ’OLP, qui sont en vigueur depuis
treize ans. Je vous ai donc demandé de confirmer que, dans l’hypo-
thèse où ce projet de loi serait adopté, les arrangements actuels
concernant la mission d'observation de l’OLP ne feraient pas l’objet
de restrictions ou de quelconques modifications, car en l’absence
d’une telle assurance, il existerait un différend entre l'Organisation
des Nations Unies et les Etats-Unis...»

et, se référant à la lettre du 5 janvier 1988 du représentant permanent et à
des déclarations faites par le conseiller juridique du département d’Etat, il
a fait observer que ni cette lettre ni ces déclarations

«ne constituent l’assurance que j’ai demandée dans ma lettre du 7 dé-
cembre 1987, pas plus qu’elles ne permettent de compter sur le plein
respect de l’accord de siège. Cela étant, il existe un différend entre
l'Organisation et les Etats-Unis au sujet de l’interprétation et de Pap-
plication de l’accord de siège et j’invoque par la présente la procé-
dure de règlement des différends énoncée à la section 21 de l’accord
susdit.

Selon l'alinéa a) de la section 21, une tentative doit d’abord être
faite de régler le différend par voie de négociations et je propose que
la première rencontre de la phase de négociations ait lieu le mercredi
20 janvier 1988...»

17. A partir du 7 janvier 1988, une série de consultations ont eu lieu;

d’après la relation que le Secrétaire général en a faite à l’Assemblée géné-
rale dans le rapport mentionné dans la requéte pour avis consultatif, les
positions des parties étaient les suivantes:

11

«le conseiller juridique de l'ONU a été informé que les Etats-Unis ne
pouvaient ni ne souhaitaient devenir officiellement partie à la procé-
dure de règlement des différends prévue à la section 21 de l’accord de
siège; la situation était encore à l’étude et l’existence d’un différend
entre l'Organisation des Nations Unies et les Etats-Unis à l'heure ac-
tuelle n’était pas encore établie puisque la loi en question n’avait pas
encore été appliquée. Le gouvernement continuait à examiner deux
20 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

solutions possibles: soit interpréter la loi dans un sens compatible
avec les obligations incombant aux Etats-Unis en vertu de l’accord
de siège en ce qui concerne la mission d’observation de ?OLP et
conformément aux arrangements actuels pris à l’égard de cette mis-
sion, soit fournir les assurances demandées, qui rendraient caduc le
délai de quatre-vingt-dix jours prévu avant l’entrée en vigueur de la
loi.» (A/42/915, par. 6.)

18. Le conseiller juridique de l’Organisation des Nations Unies a dé-
claré qu’il s’agissait, pour l’Organisation, d’une question de respect du
droit international. L’accord de siége était un instrument international
ayant force obligatoire et, de l’avis du Secrétaire général et de l’Assemblée
générale, la loi en question violait les obligations qui en découlaient pour
les Etats-Unis. La section 21 de l’accord établissait la procédure à suivre
en cas de différend au sujet de l'interprétation ou de l’application de l’ac-
cord, et l'Organisation des Nations Unies avait la ferme intention de dé-
fendre les droits qu’elle tenait de accord. Le conseiller juridique a donc
insisté sur la nécessité de mettre en œuvre la procédure prévue à la sec-
tion 21 de l’accord de siège et d’entamer immédiatement des discussions
techniques concernant l'institution d’un tribunal arbitral, dans le cas où la
mission d'observation de l’OLP ne serait pas exemptée de l’application de
ladite loi. Les Etats-Unis ont accepté que de telles discussions aient lieu,
mais uniquement à titre officieux. Les discussions techniques ont com-
mencé le 28 janvier 1988. Au nombre des questions examinées figuraient
le coût de l’arbitrage, l'endroit où i! aurait lieu, son secrétariat, les langues
de travail, le règlement intérieur et la forme du compromis entre les deux
parties (ibid., par. 7-8).

19. Le 2 février 1988, le Secrétaire général a écrit une nouvelle fois à
M. Walters. Le Secrétaire général notait que la partie américaine

«est encore en train d’évaluer la situation qui résulterait de l’applica-
tion de la loi, et sa position est qu’elle ne peut prendre part à la procé-
dure de règlement des différends énoncée à la section 21 de l'accord
de siège tant que cette évaluation n’est pas terminée ».

Le Secrétaire général ajoutait :

«La procédure prévue à la section 21 est le seul recours juridique
dont dispose l'Organisation des Nations Unies en l’occurrence et
puisque les Etats-Unis, à ce jour, n’ont pas été en mesure de donner
les assurances appropriées d’une suspension de l’application de la
loi à la mission d’observation de l’OLP, le moment sera vite venu où
je n’aurai d’autre choix que d’agir, soit avec les Etats-Unis dans le
cadre de la section 21 de l’accord de siège, soit en informant l’Assem-
blée générale de l’impasse dans laquelle nous sommes. »

20. Le 11 février 1988, le conseiller juridique de l’Organisation des
Nations Unies, rappelant que la procédure de règlement des différends

12
21 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

avait été officiellement invoquée le 14 janvier 1988 (paragraphe 16 ci-
dessus), a fait savoir au conseiller juridique du département d’Etat que
VOrganisation des Nations Unies avait choisi son arbitre en vue d’un
arbitrage aux termes de la section 21 de l’accord de siège. Etant donné le
peu de temps dont l’une et l’autre partie disposaient, le conseiller juri-
dique priait instamment le conseiller juridique du département d’Etat
de faire connaître le plus tôt possible à l'Organisation des Nations Unies
le nom de l’arbitre choisi par les Etats-Unis. Aucune communication n’a
été reçue à ce sujet de leur part.

21. Le 2 mars 1988, l’Assemblée générale, 4 la reprise de sa quarante-
deuxième session, a adopté les résolutions 42/229 A et 42/229B. La pre-
mière de ces résolutions, adoptée par 143 voix contre 1, sans abstention,
contient notamment les paragraphes suivants dans son dispositif:

« L’Assemblée générale,

1. Appuie les efforts du Secrétaire général et exprime sa recon-
naissance pour les rapports qu’il a établis;

2. Réaffirme que la mission permanente d’observation de l’Orga-
nisation de libération de la Palestine auprès de l’Organisation des
Nations Unies 4 New York est couverte par les dispositions de
Paccord entre l’Organisation des Nations Unies et les Etats-Unis
d’Amérique relatif au siège de l’Organisation des Nations Unies
[voir résolution 169 (ID], qu’il devrait lui être donné la possibilité
d'établir et de maintenir des locaux et des installations adéquates
pour l’accomplissement de sa tâche et que le personnel de la mission
devrait pouvoir entrer aux Etats-Unis d'Amérique et y demeurer
pour s'acquitter de ses fonctions officielles;

3. Considère que l’application du titre X du Foreign Relations
Authorization Act pour les exercices 1988 et 1989 de façon non
conforme au paragraphe 2 ci-dessus serait contraire aux obligations
juridiques internationales contractées par le pays hôte au titre de
l’accord de siège;

4. Considère qu’un différend existe entre l'Organisation des Na-
tions Unies et les Etats-Unis d'Amérique, pays hôte, quant à l’inter-
prétation ou l’application de l’accord de siège, et que la procédure de
règlement des différends visée à la section 21 de l’accord devrait être
engagée ; ».

La seconde résolution (42/229 B), adoptée par 143 voix contre zéro, sans
abstention, a déjà été reproduite in extenso au paragraphe 1 ci-dessus.

22. Les Etats-Unis n’ont participé au vote sur aucune de ces deux réso-
lutions; après le vote leur représentant a fait une déclaration où il disait
notamment:

«Aujourd’hui la situation est pratiquement identique à celle qui
régnait lorsque la résolution 42/210B fut mise aux voix en décembre

13
22 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

1987. Les Etats-Unis n’ont pas encore pris de mesure quant au fonc-
tionnement de quelque mission ou invité que ce soit. Comme le
Secrétaire général l’a communiqué à l’Assemblée le 25 février dans
Vadditif à son rapport du 10 février, le Gouvernement des Etats-
Unis n’a pas pris de décision définitive quant à l'application ou la
mise en œuvre d’une loi récemment adoptée par les Etats-Unis —
la loi de 1987 contre le terrorisme — en ce qui concerne la mission
permanente d'observation de l'Organisation de libération de la
Palestine auprès de l'Organisation des Nations Unies à New York.

Pour ces raisons, nous ne pouvons que considérer comme inutile et
prématurée la tenue, à ce stade, de cette reprise de session de la qua-
rante-deuxième Assemblée générale.

Le Gouvernement des Etats-Unis examinera avec soin les opi-
nions exprimées au cours de cette reprise de session. Il entend tou-
jours trouver une solution appropriée à ce problème en s'inspirant à
la fois de la Charte des Nations Unies, de l’accord de siège et des lois
américaines.»

23. La question posée à la Cour, telle qu’elle ressort de la résolu-
tion 42/229B, porte sur les obligations éventuelles des Etats-Unis «étant
donné les faits consignés dans les rapports du Secrétaire général
[A/42/915 et Add.1}», c’est-à-dire étant donné les faits qui avaient été
portés à la connaissance de l’Assemblée générale à l’époque où elle a pris
la décision de demander un avis. La Cour ne pense toutefois pas que
l’Assemblée générale, en employant cette formulation, lui ait demandé de
répondre à la question posée en se fondant uniquement sur ces faits, et de
fermer les yeux sur des événements ultérieurs pouvant se rapporter à la
question ou susceptibles de l’éclairer. La Cour exposera donc ici l’évolu-
tion de l’affaire postérieurement à l’adoption de la résolution 42/229B.

24. Le 11 mars 1988, le représentant permanent par intérim des Etats-
Unis auprès de l'Organisation des Nations Unies a écrit au Secrétaire
général. Il s’est référé aux résolutions 42/229 À et 42/229B de l’Assem-
blée générale et a déclaré:

«Je tiens à vous informer que l’ Attorney General des Etats-Unis a
établi que la loi de 1987 contre le terrorisme le mettait dans l’obli-
gation de fermer le bureau de la mission d’observation de l’Organi-
sation de libération de la Palestine auprès de l’Organisation des
Nations Unies, quelles que soient les obligations qui incombent aux
Etats-Unis en vertu de l’accord entre l'Organisation des Nations
Unies et les Etats-Unis relatif au siège de l'Organisation des Nations
Unies. Si l'OLP ne se conforme pas à la loi, l’ Attorney General inten-
tera une action en justice pour obtenir la fermeture de la mission
d'observation de l’OLP le 21 mars 1988, date d’entrée en vigueur dela
loi, ou peu après cette date. Cette démarche doit permettre de faire

14
23

ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

appliquer la loi en bonne et due forme. Les Etats-Unis ne comptent
pas prendre d’autres mesures pour obtenir la fermeture de la mission
d'observation tant que cette action n’aura pas abouti. Dans ces
conditions, les Etats-Unis estiment que soumettre cette affaire à l’ar-
bitrage ne serait d’aucune utilité. »

Cette lettre a été remise en mains propres au Secrétaire général par le
représentant permanent par intérim des Etats-Unis, le 11 mars 1988. En
recevant cette lettre, le Secrétaire général a protesté auprès de celui-ci
et a déclaré que la décision prise par le Gouvernement des Etats-Unis,
telle qu’elle était exposée dans la lettre, constituait une violation mani-
feste de l'accord de siège entre l'Organisation des Nations Unies et les
Etats-Unis.

25. Le même jour, l’Attorney General des Etats-Unis a écrit à l’observa-

teur permanent de POLP auprès de l’Organisation des Nations Unies en
ces termes:

«Jai l'honneur de vous informer que les dispositions de la «loi
contre le terrorisme de 1987 » (titre X de la Foreign Relations Authori-
zation Act de 1988 et 1989, Pub. L. n° 100-204, promulguée par le
Congrès des Etats-Unis et approuvée le 22 décembre 1987 (la «loi»))
entreront en vigueur le 21 mars 1988. La loi interdit, notamment, à
l'Organisation de libération de la Palestine («OLP ») d’établir ou de
maintenir un bureau sur un territoire relevant de la juridiction des
Etats-Unis. En conséquence, à compter du 21 mars 1988, le maintien
de la mission d’observation de l’OLP auprès de l’Organisation des
Nations Unies aux Etats-Unis sera illégal.

La loi charge |’ Attorney General de faire appliquer la loi. A cette fin,
je tiens à vous informer qu’au cas où vous ne vous conformeriez pas
aux dispositions de la loi le département de la justice saisirait un
tribunal fédéral des Etats-Unis pour obtenir que vous vous y confor-
miez.»

26. Le méme jour enfin, au cours d’une conférence de presse tenue au
département de la justice des Etats-Unis, l’Attorney General adjoint
chargé du bureau du conseiller juridique, répondant à une question, a dé-
claré ce qui suit:

15

«Nous avons décidé que nous ne participerions à aucune ins-
tance, que ce soit devant le tribunal arbitral qui pourrait être
constitué en application de l’article XXI, me semble-t-il, de l'accord
relatif au siège de l'Organisation des Nations Unies, ou devant la
Cour internationale de Justice. Comme je l’ai dit tout à l’heure, la loi
{c’est-à-dire la loi de 1987 contre le terrorisme] l’emporte sur les dis-
positions de l’accord relatif au siège de l'ONU pour autant que leur
contenu lui est contraire et par conséquent la participation à aucun
des tribunaux dont vous avez parlé serait sans la moindre utilité. La
force de la loi l'emporte et nous n’avons d’autre choix que de nous y
conformer.»
24 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

27. Le 14 mars 1988, l’observateur permanent de l'OLP a répondu à ia
lettre de l’Aftorney General en appelant son attention sur le fait que la
mission permanente d'observation de l’OLP existait depuis 1974 et a
ajouté:

«L’OLP a maintenu ces dispositions en application des résolu-
tions pertinentes de l’Assemblée générale des Nations Unies (résolu-
tions 3237 (XXIX), 42/210 et 42/229...). La mission d'observation de
POLP n’est en aucune façon accréditée auprès des Etats-Unis. Le
gouvernement de ce dernier pays a d’ailleurs indiqué clairement que
les membres de cette mission se trouvent aux Etats-Unis uniquement
en leur qualité d’«invités » de l'Organisation des Nations Unies, au
sens de l’accord de siège. L'Assemblée générale a été guidée à cet
égard par les principes pertinents énoncés dans la Charte des Na-
tions Unies (chap. XVT...). J'aimerais à ce propos vous rappeler que le
Gouvernement des Etats-Unis a souscrit à la Charte des Nations
Unies et à la création d’une organisation internationale qui prendrait
le nom de « Nations Unies. »

Tl en a conclu qu’il était clair que «le Gouvernement des Etats-Unis est
tenu de respecter les dispositions de l’accord de siège et les principes de la
Charte». Le 21 mars 1988, l’Aftorney General des Etats-Unis a répondu
comme suit à l'observateur permanent de ’OLP:

« Je connais bien votre position, qui est qu’en demandant la ferme-
ture de la mission d'observation de l'Organisation de libération de la
Palestine (OLP) nous ne respectons pas les obligations qui découlent
de l'accord relatif au siège de l'Organisation des Nations Unies et,
par conséquent, le droit international. Toutefois, parmi tous les argu-
ments qui plaident en faveur de notre décision, il faut citer la position
de la Cour suprême des Etats-Unis, qui considère depuis plus d’un
siècle que le Congrès peut, aux fins du droit national, ne pas s’estimer
lié par les traités et, partant, par le droit international. Dans le cas
présent, le Congrès a décidé, indépendamment du droit interna-
tional, d'interdire dans le pays tous les bureaux de l’OLP, dont la mis-
sion d'observation de l’OLP auprès de l'Organisation des Nations
Unies. Ma fonction est de faire appliquer la loi et la seule possibilité
qui me soit laissée en l'occurrence pour m’en acquitter comme je le
dois est de respecter cette décision et d’y donner suite.

Vous noterez de plus que la loi contre le terrorisme ne contient
pas seulement des dispositions interdisant l'établissement ou le
maintien d’un bureau par l'OLP sur le territoire sous la juridiction
des Etats-Unis. J’attire en particulier votre attention sur les sous-sec-
tions 1003 a) et 5), qui interdisent à quiconque de recevoir ou d’uti-
liser des fonds provenant de l’OLP ou de ses agents pour promouvoir
les intérêts de ceux-ci. Toutes les dispositions de cette loi deviennent
exécutoires le 21 mars 1988.»

28. Le 15 mars 1988, le Secrétaire général a écrit au représentant per-

16
25 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

manent par intérim des Etats-Unis en réponse à sa lettre du 11 mars 1988
(paragraphe 24 ci-dessus) et a déclaré ce qui suit:

«Comme je vous l’ai dit lors de notre entretien du 11 mars 1988,
quand vous m’avez remis cette lettre, j’ai protesté parce que, selon
l'Organisation des Nations Unies, la décision prise par le Gouverne-
ment des Etats-Unis, telle qu’elle est exposée dans la lettre, constitue
une violation flagrante de l’accord de siège conclu entre l’Organisa-
tion des Nations Unies et les Etats-Unis. Plus particulièrement, je ne
saurais accepter que les Etats-Unis puissent prendre une mesure,
comme il est dit dans la lettre, quelles que soient les obligations qui
leur incombent en vertu de l’accord de siège, et je voudrais vous
demander de réfléchir à nouveau aux graves conséquences d’une
pareille déclaration, étant donné les responsabilités qui incombent
aux Etats-Unis en tant que pays hôte.

Je dois aussi contester la conclusion à laquelle vous parvenez dans
votre lettre, à savoir que les Etats-Unis estiment que soumettre cette
affaire à l'arbitrage ne serait d’aucune utilité. L'Organisation des
Nations Unies reste persuadée que le dispositif prévu dans l’accord
de siège constitue le cadre approprié pour le règlement de ce diffé-
rend et je ne peux admettre que l’arbitrage ne serait d'aucune utilité.
Bien au contraire, dans le cas présent, il servirait l’objectif même
pour lequel les dispositions de la section 21 ont été incluses dans
l'accord, à savoir permettre le règlement d’un différend résultant de
l'interprétation ou de l’application de l’accord. »

29. Selon l’exposé écrit du 25 mars 1988 présenté à la Cour par les
Etats-Unis:

«La mission de l’OLP ne s’est pas conformée à l’ordre du 11 mars.
Pour la contraindre à s’exécuter, le département de la justice des
Etats-Unis a donc saisi, le 22 mars, le tribunal fédéral du district sud
de New York. Cette procédure permettra à l'OLP et autres intéressés
de s’opposer par des moyens de droit à ce qu’une mesure de
contrainte soit prise contre la mission de l’OLP pour faire appli-
quer la loi. Dans l’attente d’une décision judiciaire, les Etats-Unis ne
prendront aucune mesure pour faire fermer la mission. La question
ayant été portée devant nos tribunaux, nous pensons qu’un arbi-
trage ne serait pas opportun et que ce n’est pas le moment pour y
recourir. »

La Cour a reçu (en tant que partie du dossier fourni par le Secrétaire
général) copie de l’assignation adressée à l’'OLP, à la mission d’obser-
vation de l’OLP, à ses membres et à son personnel. Cette assignation est
datée du 22 mars 1988 et exige une réplique dans les vingt jours suivant
la date à laquelle elle a été signifiée.

30. Le 23 mars 1988, l’Assemblée générale, à la reprise de sa quarante-
deuxième session, a adopté la résolution 42/230 par 148 voix contre 2, par
laquelle elle a réaffirmé notamment que:

17
26 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

«un différend existe entre l'Organisation des Nations Unies et les
Etats-Unis d'Amérique, pays hôte, quant à l'interprétation ou à l’ap-
plication de l’accord de siège, et que la procédure de règlement des
différends prévue à la section 21 de l’accord, qui constitue la seule
voie de recours existant sur le plan juridique pour régler ce différend,
devrait être engagée »

et a prié «le pays hôte de désigner son arbitre au tribunal arbitral ».

31. Le représentant des Etats-Unis, qui a voté contre la résolution, a dit
notamment ce qui suit dans son explication de vote. Mentionnant les
poursuites engagées auprès des tribunaux des Etats-Unis, il a déclaré:

«Les Etats-Unis ne prendront aucune autre mesure pour fermer le
bureau de l’OLP tant que le tribunal [des Etats-Unis] n’aura pas pris
une décision sur la position de |’ Attorney General selon laquelle la loi
exige la fermeture du bureau... Tant que les tribunaux américains
n’auront pas décidé si cette loi exige la fermeture de la mission per-
manente d’observation de l’OLP, le Gouvernement des Etats-Unis
pense qu’il serait prématuré d’envisager l’opportunité du recours à
l'arbitrage. » (A/42/PV.109, p. 13-15.)

Il a aussi déclaré:

«Ne permettons pas que le différend actuel portant sur le statut de
la mission d’observation de l’'OLP nous détourne de cet important
objectif historique de paix au Moyen-Orient. » (Jbid., p. 16.)

32. Au cours d’une audience, le conseiller juridique de l'Organisation
des Nations Unies, représentant le Secrétaire général, a déclaré à la Cour
qu’il avait informé le juge du tribunal de district des Etats-Unis saisi de
l'affaire visée au paragraphe 29 ci-dessus du désir de l'Organisation des
Nations Unies de présenter en l’espèce un exposé en qualité d’amicus
curiae.

33. Dans la présente affaire, la Cour n’est pas appelée à se prononcer
sur la question de savoir si les mesures adoptées par les Etats-Unis en ce
qui concerne la mission d’observation de l’OLP auprès de l'Organisation
des Nations Unies sont ou non contraires à l’accord de siège. En effet la
question posée à la Cour ne porte ni sur les manquements allégués aux
dispositions de l’accord de siège applicables à cette mission, ni sur l’inter-
prétation de ces dispositions. La demande d’avis tend exclusivement à
déterminer en l'espèce si, par application de la section 21 de l’accord de
siège, l'Organisation des Nations Unies était en droit de demander l’arbi-
trage et si les Etats-Unis avaient l'obligation de se soumettre à cette procé-
dure. Aïnsi la demande d’avis concerne uniquement l’applicabilité au dif-
férend allégué de la procédure d’arbitrage prévue par l'accord de siège. Il

18
27 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

s’agit d’une question juridique au sens de l’article 65, paragraphe 1, du
Statut. Rien ne s’oppose en l’espèce à ce que la Cour réponde à cette ques-
tion.

*

34. Pour répondre a la question posée, la Cour doit déterminer si un
différend existe entre l’Organisation des Nations Unies et les Etats-Unis
et, dans l’affirmative, s’il s’agit d’un différend «au sujet de l’interprétation
ou de l’application» de l'accord de siège au sens de 1a section 21 dudit
accord. Si elle conclut à l’existence d’un tel différend, elle doit s’assurer,
conformément à cette section, qu’il n’a pu être « réglé par voie de négocia-
tions » ou par «tout autre mode de règlement agréé par les parties ».

35. Comme la Cour l’a fait observer dans l’affaire de l’Interpréta-
tion des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie,
«l'existence d’un différend international demande à être établie objec-
tivement » (C.I.J. Recueil 1950, p.74). A cet égard, la Cour permanente de
Justice internationale avait, dans l’affaire des Concessions Mavrommatis
en Palestine, défini un différend comme «un désaccord sur un point de
droit ou de fait, une contradiction, une opposition de thèses juridiques ou
d'intérêts entre deux personnes» (C.P.J.I. série A n° 2, p. 11). Cette défi-
nition a depuis lors été appliquée et précisée à plusieurs reprises. Dans
l’avis consultatif du 30 mars 1950, la Cour, après avoir examiné la corres-
pondance diplomatique échangée entre les Etats concernés, a observé
que «les points de vue des deux parties, quant à l’exécution ou à la non-
exécution de certaines obligations découlant des traités » de paix, étaient
«nettement opposés» et en a conclu que «des différends internationaux
[s’étaient] produits » (/nterprétation des traités de paix conclus avec la Bul-
garie, la Hongrie et la Roumanie, première phase, C.LJ. Recueil 1950, p. 74).
Par ailleurs, dans son arrêt du 21 décembre 1962 dans les affaires du
Sud-Ouest africain, la Cour a précisé que pour démontrer l'existence d’un
différend

«il ne suffit pas que l’une des parties à une affaire contentieuse af-
firme l’existence d’un différend avec l’autre partie. La simple affir-
mation ne suffit pas pour prouver l'existence d’un différend, tout
comme le simple fait que l’existence d’un différend est contestée ne
prouve pas que ce différend n'existe pas. Il n’est pas suffisant non
plus de démontrer que les intérêts des deux parties à une telle affaire
sont en conflit. Il faut démontrer que la réclamation de l’une des par-
ties se heurte à l’opposition manifeste de l’autre.» (C.IJ. Recueil
1962, p. 328.)

La Cour a estimé que l’attitude opposée des parties établissait clairement
Vexistence d’un différend (ibid. ; voir aussi l’affaire du Cameroun septen-
trional, C.J. Recueil 1963, p. 27).

36. Dans la présente affaire, le Secrétaire général a fait connaitre a la
Cour qu’à son opinion un différend au sens de la section 21 del’accord de

19
28 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

siège a existé entre l'Organisation des Nations Unies et les Etats-Unis à
partir du moment où la loi contre le terrorisme a été promulguée par le
président des Etats-Unis, et en l’absence d’assurances adéquates données
à l’Organisation selon lesquelles cette loi ne serait pas appliquée à la mis-
sion d'observation de l’'OLP auprès de l'Organisation des Nations Unies.
Par sa lettre au représentant permanent des Etats-Unis en date du 14 jan-
vier 1988, le Secrétaire général a formellement contesté la conformité de la
loi à accord de siège (paragraphe 16 ci-dessus). Le Secrétaire général a
confirmé et précisé ce point de vue dans sa lettre au représentant perma-
nent par intérim des Etats-Unis du 15 mars 1988 (paragraphe 28 ci-dessus)
lui faisant connaître que la décision prise par I’ Attorney General des Etats-
Unis le 11 mars 1988 est une «violation flagrante de l’accord de siège». Ila
dans cette méme lettre réitéré sa demande d’arbitrage.

37. Les Etats-Unis n’ont jamais expressément contredit le point de vue
exposé par le Secrétaire général et entériné par l’Assemblée générale
quant au sens de l’accord de siège. Certaines autorités américaines ont
même exprimé le même point de vue. Mais les Etats-Unis n’en ont pas
moins pris des mesures contre la mission de l’OLP auprès de l’Organisa-
tion des Nations Unies. Ils ont précisé que ces mesures intervenaient
«quelles que soient les obligations qui incombent aux Etats-Unis en vertu
de l’accord de siège » (paragraphe 24 ci-dessus).

38. Pour la Cour, lorsqu'une partie à un traité proteste contre une déci-
sion ou un comportement adoptés par une autre partie et prétend que
cette décision ou ce comportement constituent une violation de ce traité,
le simple fait que la partie accusée ne présente aucune argumentation
pour justifier sa conduite au regard du droit international n'empêche pas
que les attitudes opposées des parties fassent naître un différend au sujet
de l'interprétation ou de l’application du traité. Ainsi dans l’affaire du Per-
sonnel diplomatique et consulaire des Etats-Unis d'Amérique à Téhéran, la
compétence de la Cour a été principalement invoquée sur la base des pro-
tocoles de signature facultative concernant le règlement obligatoire des
différends qui accompagnent les conventions de Vienne de 1961 sur les
relations diplomatiques et de 1963 sur les relations consulaires et qui défi-
nissent les différends auxquels ils s’appliquent comme «les différends
relatifs à l'interprétation ou à l’application » desdites conventions. L’Iran,
qui ne s’était pas présenté à l’instance devant la Cour, avait agi de telle
manière que, de l’avis des Etats-Unis, il avait violé ces conventions, mais,
pour autant que le savait la Cour, l'Iran n’avait jamais prétendu justifier
ses actions en invoquant une autre interprétation des conventions, sur
la base de laquelle lesdites actions n’auraient pas constitué de telles
violations. La Cour ne jugea pas nécessaire de rechercher quelle avait été
l'attitude de l’Iran pour établir l’existence d’un «différend»; en vue de
déterminer si elle était compétente, elle a déclaré:

«Les demandes des Etats-Unis présentement en cause visent des
violations qu’aurait commises l'Iran des obligations résultant de plu-

20
29 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

sieurs articles des conventions de Vienne de 1961 et de 1963 et ayant
trait aux privilèges et immunités du personnel de l'ambassade et des
consulats des Etats-Unis en Iran, à l’inviolabilité de leurs locaux et de
leurs archives et à l’octroi de facilités pour l’accomplissement de
leurs fonctions. Par leur nature même, toutes ces demandes mettent
en cause l’interprétation ou l’application de l’une ou l’autre des deux
conventions de Vienne. » (C.I.J. Recueil 1980, p. 24-25, par. 46.)

39. Dans la présente espèce, les Etats-Unis n’ont pas, dans leurs décla-
rations officielles, qualifié l'affaire de «différend » (si ce n’est le 23 mars
1988, lorsqu'ils se sont référés incidemment au «différend actuel portant
sur le statut de la mission d’observation de ’OLP» (paragraphe 31 ci-
dessus)) et ils ont estimé que l'arbitrage serait «prématuré». Dans son
rapport à l’Assemblée générale (A/42/915, par. 6), le Secrétaire général
note que la position adoptée par les Etats-Unis au cours des conversations
de janvier 1988 était que «l’existence d’un différend entre l'Organisation
des Nations Unies et les Etats-Unis à l’heure actuelle n’était pas encore
établie puisque la loi en question n’avait pas encore été appliquée».
Enfin, dans son exposé écrit soumis à la Cour le 25 mars 1988, le Gouver-
nement des Etats-Unis a déclaré que:

«Dans l’attente d’une décision judiciaire, les Etats-Unis ne pren-
dront aucune mesure pour faire fermer la mission. La question ayant
été portée devant nos tribunaux, nous pensons qu’un arbitrage ne
serait pas opportun et que ce n’ést pas le moment pour y recourir.»

40. La Cour ne saurait faire prévaloir des considérations d’opportu-
nité sur les obligations résultant de la section 21 de l’accord de siège, car
«la Cour, étant une cour de justice, ne peut faire abstraction de droits re-
connus par elle pour se déterminer seulement par des considérations de
pure opportunité» (affaire des Zones franches de la Haute-Savoie et du
Pays de Gex, ordonnance du 6 décembre 1930, C.P.J.I. série À n° 24, p. 15).

41. La Cour doit par ailleurs observer que le différend allégué porte
uniquement sur les droits que l’Organisation des Nations Unies estime
tenir de l’accord de siège. Or la procédure d’arbitrage prévue par cet
accord a précisément pour objet de permettre de régler les différends
qui pourraient naître à ce sujet entre l'Organisation et le pays hôte sans
recours préalable aux tribunaux nationaux et il serait contraire tant à la
lettre qu’à l’esprit de l’accord de subordonner la mise en œuvre de cette
procédure à un tel recours préalable. Il est évident que la mise en œuvre
d’une disposition du type de la section 21 de l’accord de siège ne peut être
subordonnée à l’épuisement des voies de recours internes comme condi-
tion de son application.

42. L’exposé écrit des Etats-Unis pourrait impliquer que ni la promul-
gation de la loi contre le terrorisme, ni son entrée en vigueur, ni la décision
d’application prise par |’ Attorney General, ni la saisine du juge par ce der-
nier en vue de la fermeture de la mission de l’OLP auprès de l’Organisa-
tion des Nations Unies n’auraient été suffisantes pour faire naître un dif-

21
30 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

férend entre l’Organisation des Nations Unies et les Etats-Unis, dès lors
que l’affaire serait encore pendante devant le juge américain et que dans
l’attente de la décision de ce dernier les Etats-Unis, selon la lettre du repré-
sentant permanent par intérim du 11 mars 1988, «ne comptent pas
prendre d’autres mesures pour obtenir la fermeture de la mission d’obser-
vation». La Cour ne saurait souscrire à une telle argumentation. En effet,
si l'existence d’un différend suppose une réclamation trouvant son ori-
gine dans un comportement ou une décision de l’une des parties, elle
n'implique nullement que toute décision contestée ait été matériellement
exécutée. Bien plus, un différend peut naître même si la partie en cause
donne l’assurance qu’aucune mesure d'exécution ne sera prise tant qu’elle
n’aura pas été ordonnée par une décision des tribunaux nationaux.

43. La loi américaine contre le terrorisme a été promulguée le 22 dé-
cembre 1987. Elle devait entrer en vigueur automatiquement quatre-vingt-
dix jours plus tard. Bien que la loi couvre tout bureau de l’OLP se trouvant
sur le territoire relevant de la juridiction des Etats-Unis et qu’elle ne men-
tionne pas expressément le bureau de la mission permanente d’observa-
tion de l’OLP auprès de l’Organisation des Nations Unies à New York, il
apparaît que son objet principal, sinon exclusif, était la fermeture de ce
bureau. L’ Attorney General des Etats-Unis a estimé le 11 mars 1988 qu'il
était dans l’obligation de faire procéder à une telle fermeture; il en a in-
formé la mission et a demandé aux tribunaux américains une injonction
interdisant aux intéressés «de continuer à violer la loi». Le Secrétaire
général agissant tant en son nom propre que sur instructions de l’Assem-
blée générale a, ainsi qu’il a été rappelé ci-dessus, constamment contesté
les décisions envisagées, puis prises, par le Congrès et l’ Administration
des Etats-Unis. Dans ces conditions, la Cour se doit de constater que les
attitudes opposées de l’Organisation des Nations Unies et des Etats-Unis
révèlent l'existence d’un différend entre les deux parties à l’accord de siège.

44. Pour les besoins de la présente demande d’avis, il n’est pas néces-
saire de chercher à déterminer la date à laquelle le différend est né dès lors
que la Cour est arrivée à la conclusion qu’il existe un tel différend à la date
à laquelle elle rend son avis consultatif.

* *

45. La Cour doit examiner ensuite la question de savoir si le différend
‘ concerne l'interprétation ou l’application de l’accord de siège. Il n’appar-
tient pas toutefois à la Cour de dire si la promulgation ou l’application de
la loi américaine contre le terrorisme constituerait ou ne constituerait pas
une violation des dispositions de l’accord de siège: cette question relève
du tribunal arbitral dont le Secrétaire général demande la constitution
conformément à la section 21 de l’accord de siège.

46. Dans la présente affaire, le Secrétaire général et l’Assemblée géné-
rale des Nations Unies ont constamment rappelé que l'OLP avait été in-
vitée « 4 participer aux sessions et aux travaux de l’Assemblée générale en

22
31 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

qualité d’observateur » (résolution 3237 (XXIX)). La mission d’observa-
tion de ’OLP auprès de l'Organisation des Nations Unies était par suite,
selon eux, couverte à ce titre par les dispositions des sections 11, 12 et 13 de
l’accord de siège. Elle devait dès lors avoir «la possibilité d’établir et de
maintenir des locaux et des installations adéquates pour l’accomplisse-
ment de sa tâche » (résolution 42/229 A de l’Assemblée générale, par. 2).
Le Secrétaire général et l’Assemblée générale en ont déduit que les di-
verses mesures envisagées, puis prises, par le Congrès et |’ Administration
des Etats-Unis seraient contraires à l’accord si elles devaient être appli-
quées à cette mission et en ont conclu que l’adoption de ces mesures avait
fait naître un différend entre l'Organisation des Nations Unies et les Etats-
Unis au sujet de l’interprétation et de l’application de l’accord de siège.

47. En ce qui concerne la position des Etats-Unis, la Cour note que, dès
le 29 janvier 1987, le secrétaire d’Etat américain avait écrit au sénateur
Dole que:

«la mission d'observation de l’'OLP à New York a été établie comme
suite à la résolution 3237 (XXIX) adoptée par l’Assemblée générale,
le 22 novembre 1974, qui invitait l’'OLP à participer aux sessions et
aux travaux de l’Assemblée générale en qualité d’observateur ».

Il ajoutait que:

«les membres du personnel de la mission d’observation de l’OLP ne
sont présents aux Etats-Unis qu’en qualité de « personnes invitées »
par l’Organisation des Nations Unies, au sens de l’accord de siège.
Donc, nous avons l’obligation d’autoriser les membres du personnel
de la mission d’observation de l’'OLP à entrer et à demeurer aux
Etats-Unis pour s’acquitter de leurs fonctions officielles au Siége de
l’Organisation des Nations Unies... » (Congressional Record, vol. 133,
n° 78, p. S6449.)

Après l’adoption de la loi contre le terrorisme, le représentant permanent
par intérim des Etats-Unis auprès de l'Organisation des Nations Unies a
précisé au Secrétaire général que les dispositions de cette loi «concernant
la mission d’observation de l’OLP..., si elles étaient appliquées, ... seraient
contraires [aux] obligations juridiques internationales » découlant pour le
pays hôte de l’accord de siège (paragraphe 15 ci-dessus). Puis les Etats-
Unis ont envisagé d'interpréter cette loi dans un sens compatible avec
leurs obligations (paragraphe 17 ci-dessus). Mais par la suite le représen-
tant permanent par intérim des Etats-Unis a, dans une lettre du 11 mars
1988 (paragraphe 24 ci-dessus), fait connaître au Secrétaire général de
l'Organisation des Nations Unies que I’ Attorney General des Etats-Unis
avait jugé que la loi contre le terrorisme le mettait dans l’obligation de
fermer la mission d’observation de l’OLP, «quelles que soient les obliga-
tions qui incombent aux Etats-Unis en vertu» de l’accord de siège. De
même, un Attorney Generaladjoint a déclaré le même jour que la loi «l’em-
porte sur les dispositions de l’accord relatif au siège de l'ONU pour autant
que leur contenu lui est contraire... » (paragraphe 26 ci-dessus). Le Secré-

23
32 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

taire général, en réponse a la lettre du représentant permanent par intérim
des Etats-Unis, contesta le 15 mars 1988 le point de vue ainsi exprimé, au
nom de la prééminence du droit international sur le droit interne.

48. Ainsi, dans une première phase, les discussions ont porté sur l’in-
terprétation de l’accord de siège et dans cette perspective les Etats-Unis
n’ont pas contesté que certaines dispositions de cet accord s’appliquent à
la mission de l’OLP auprès de l'Organisation des Nations Unies à New
York. Mais, dans une deuxième phase, ils ont fait prévaloir sur l’accord de
siège la loi contre le terrorisme, et le Secrétaire général a contesté qu'il
puisse en être ainsi.

49. En définitive, les Etats-Unis ont pris diverses mesures à l’encontre
de la mission d'observation de l’'OLP auprès de l’Organisation des Na-
tions Unies à New York. Le Secrétaire général a estimé ces mesures
contraires à l’accord de siège. Sans contester expressément ce point de
vue, les Etats-Unis ont déclaré avoir pris ces mesures « quelles que soient
les obligations qui [leur] incombent ... en vertu de l’accord ». Un tel com-
portement est inconciliable avec la position du Secrétaire général. De ce
fait, il existe entre l'Organisation des Nations Unies et les Etats-Unis un
différend relatif à l’application de l’accord de siège, entrant dans les prévi-
sions de sa section 21.

50. On pourrait certes se demander si en droit interne américain les
décisions prises par l’Aftorney General des Etats-Unis les 11 et 21 mars
1988 assurent déjà l’application de la loi contre le terrorisme ou si cette
loi ne pourra être considérée comme effectivement appliquée que dans
l'hypothèse où, à l’issue des procédures judiciaires en cours, la mission
de l’OLP serait effectivement fermée. Mais cela n’est pas déterminant au
regard de la section 21 de l’accord de siège qui vise tout différend «au
sujet de l’interprétation ou de l’application » de l’accord et non au sujet de
l'application des mesures prises dans le droit interne des Etats-Unis. La
Cour ne voit donc aucune raison qui puisse l’amener à ne pas conclure à
l'existence, entre l'Organisation des Nations Unies et les Etats-Unis,
d’un différend concernant «l’interprétation ou ... application» de l’ac-
cord de siége.

* O*

51. La Cour abordera maintenant la question de savoir si le différend
entre l’Organisation des Nations Unies et les Etats-Unis n’a pu, conformé-
ment à la section 21, alinéa a), de l’accord de siège, être «réglé par voie de
négociations » ou par «tout autre mode de règlement agréé par les parties ».

52. Dans son exposé écrit, le Secrétaire général estime que cette dispo-
sition prescrit le recours à une procédure en deux temps.

«Dans un premier temps, les parties s’efforcent de régler leurs dif-
férends par voie de négociations ou par tout autre mode de règlement
agréé par elles. Si elles n’y parviennent pas, le deuxième stade de la
procédure — l’arbitrage obligatoire — entre en jeu.» (Par. 17.)

24
33 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

Le Secrétaire général en déduit que:

«Pour pouvoir conclure que les Etats-Unis sont tenus de se sou-
mettre à l'arbitrage, il faut établir que l'ONU a tenté de bonne foi de
régler le différend par des négociations ou par un autre mode
convenu de règlement, et que ces négociations n’ont pas permis de
régler le différend. » (Par. 42.)

53. Dans la lettre qu’il a adressée le 14 janvier 1988 au représentant
permanent des Etats-Unis, le Secrétaire général invoque formellement la
procédure de règlement des différends énoncée à la section 21 de l'accord
de siège; il relève aussi que, «selon l’alinéa a) de la section 21, une tenta-
tive doit d’abord être faite de régler le différend par voie de négociations »
et propose que la phase de négociations commence le 20 janvier 1988. Il
ressort du rapport du Secrétaire général à l’Assemblée générale qu'une
série de consultations avaient déjà commencé le 7 janvier 1988
(A/42/915, par. 6) et qu’elles se sont poursuivies jusqu’au 10 février 1988
(ibid., par. 10). Des discussions techniques officieuses consacrées à des
questions de procédure relatives à l’arbitrage qu’envisageait le Secrétaire
général ont eu lieu du 28 janvier au 2 février 1988 (ibid., par. 8-9). Le 2 mars
1988, le représentant permanent par intérim des Etats-Unis a déclaré à
l’Assemblée générale:

«Nous avons tenu des consultations régulières et fréquentes avec
le Secrétariat de l'Organisation des Nations Unies au cours des der-
niers mois à propos d’une solution appropriée à la question. »
(A/42/PV.104, p. 58.)

54. Le Secrétaire général reconnaît que «les Etats-Unis n’ont pas jugé
que ces contacts et consultations s’inscrivaient formellement dans le cadre
de la section 21, alinéa a), de l’accord de siège » (exposé écrit, par. 44) et,
dans une lettre qu’il a adressée le 2 février 1988 au représentant permanent
des Etats-Unis, le Secrétaire général prend note que la position adoptée
-par la partie américaine est que, tant qu’elle continue à évaluer la situation
qui résulterait de l’application de la loi contre le terrorisme, «elle ne peut
prendre part à la procédure de règlement des différends énoncée à la sec-
tion 21 de l'accord de siège ».

55. La Cour estime que, compte tenu de l’attitude des Etats-Unis, le
Secrétaire général a épuisé en l’espèce les possibilités de négociations qui
s’offraient à lui. A cet égard, la Cour rappellera que la Cour permanente
de Justice internationale a déclaré, dans l'affaire des Concessions Mavrom-
matis en Palestine, que:

«l'appréciation de l'importance et des chances de réussite d’une né-
gociation diplomatique est essentiellement relative. Une négociation
ne suppose pas toujours et nécessairement une série plus ou moins
longue de notes et de dépêches; ce peut-être assez qu’une conversa-
tion ait été entamée; cette conversation a pu être très courte: tel est le
cas si elle a rencontré un point mort, si elle s’est heurtée finalement à

25
34 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

un non possumus ou à un non volumus péremptoire de l’une des par-
ties et qu’ainsi il est apparu avec évidence que le différend n'est pas
susceptible d'être réglé par une négociation diplomatique» (C.P.J.I.
série À n° 2, p. 13).

Dans l'affaire du Personnel diplomatique et consulaire des Etats-Unis à
Téhéran, où les tentatives américaines de négociations avec l'Iran
«avaient abouti à une impasse, le Gouvernement de I’Iran ayant refusé
toute discussion», la Cour a conclu qu’«il existait donc à cette date non
seulement un différend mais, sans aucun doute, «un différend ... qui ne
[pouvait] pas être réglé d’une manière satisfaisante par la voie diploma-
tique » au sens» du texte applicable à cette question de juridiction (C.L.J.
Recueil 1980, p. 27, par. 51). Dans la présente affaire, la Cour estime qu’il
est aussi hors de doute que le différend entre l'Organisation des Nations
Unies et les Etats-Unis est un différend qui n’a pas été «réglé par voie de
négociations » au sens de la section 21, alinéa a), de l'accord de siège.

56. Il n’a pas davantage été envisagé par l'Organisation des Nations
Unies et les Etats-Unis de régler leur différend par un «autre mode de
règlement agréé ». A cet égard, la Cour doit observer que l’action actuelle-
ment engagée devant les tribunaux américains par I’ Attorney General des
Etats-Unis ne saurait constituer un « mode de règlement agréé » au sens de
la section 21 de l’accord de siège. En effet, cette action a pour but d’assurer
lobservation de la loi de 1987 contre le terrorisme; elle ne tend pas à régler
le différend relatif à application de l’accord de siège né entre l’Organi-
sation des Nations Unies et les Etats-Unis. En outre, l'Organisation des
Nations Unies n’a jamais donné son accord pour que ce différend soit
réglé par les tribunaux américains et a tenu à préciser avec soin qu’elle ne
désirait intervenir devant le tribunal fédéral du district sud de New York
qu'à titre d’ amicus curiae.

oe

57. La Cour doit en conclure que les Etats-Unis sont tenus de respecter
Pobligation de recourir à l’arbitrage conformément à la section 21 de l’ac-
cord de siège. Il reste néanmoins, ainsi que la Cour l’a déjà fait observer,
que les Etats-Unis ont déclaré (lettre du représentant permanent en date
du 11 mars 1988) avoir adopté les mesures prises à l'encontre de la mission
d'observation de l'OLP «quelles que soient les obligations qui [leur] in-
combent en vertu de l’accord de siège ». S’il fallait interpréter cette décla-
ration comme ayant entendu se référer non seulement aux obligations
substantielles prescrites, par exemple, aux sections 11, 12 et 13, mais éga-
lement à Pobligation de recourir à arbitrage prévue à la section 21, il n’y
aurait pas lieu pour autant de modifier la conclusion ci-dessus énoncée.
En effet, il suffirait de rappeler le principe fondamental en droit interna-
tional de la prééminence de ce droit sur le droit interne. Cette préémi-
nence a été consacrée par la jurisprudence dès la sentence arbitrale
rendue le 14 septembre 1872 dans l’affaire de |’ Alabama entre les Etats-
Unis et la Grande-Bretagne et elle a été souvent rappelée depuis lors, no-

26
35 ACCORD RELATIF AU SIÈGE (AVIS CONSULTATIF)

tamment dans Paffaire des « Communautés » gréco-bulgares, dans laquelle
la Cour permanente a jugé que

«c’est un principe généralement reconnu du droit des gens que, dans
les rapports entre Puissances contractantes d’un traité, les disposi-
tions d’une loi interne ne sauraient prévaloir sur celles du traité»
(CPI... série B n° 17, p. 32).

58. Par ces motifs,

La COUR,

à l'unanimité,

Est d'avis que les Etats-Unis d'Amérique, en tant que partie à l’ac-
cord entre l'Organisation des Nations Unies et les Etats-Unis d’Amé-
rique relatif au siège de l’Organisation des Nations Unies, en date du
26 juin 1947, sont tenus, conformément à la section 21 de cet accord, de

recourir à l’arbitrage pour le règlement du différend qui les oppose à
l'Organisation des Nations Unies.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le vingt-six avril mil neuf cent quatre-vingt-huit, en deux
exemplaires, dont l’un restera déposé aux archives de la Cour et l’autre
sera transmis au Secrétaire général de l'Organisation des Nations Unies.

Le Président,
(Signé) José Maria RUDA.
Le Greffier,

(Signé) Eduardo VALENCIA-OSPINA.

M. ELIAS, juge, joint une déclaration à l’avis consultatif.

MM. Ona, SCHWEBEL et SHAHABUDDEEN, juges, joignent à l’avis consul-
tatif les exposés de leur opinion individuelle.

(Paraphé) J.MR.
(Paraphé) E.V.O.

27
36

DECLARATION BY JUDGE ELIAS

J agree with the Advisory Opinion but only in so far that I consider that
for the purposes of the legal question before the Court, within the mean-
ing of Article 65 of the Statute of the Court and Article 96 of the Charter, a
dispute came into being between the United Nations and the United
States when the Congress of the United States passed the Anti-Terrorism
Act, signed on 22 December 1987. I do not think that that dispute will only
become crystallized when and if the Congress legislation is confirmed by
the New York District Court — as has been maintained by the United
States. Nor do I accept that the efficacy in that respect of the Congress Act
as signed by the President depends on the giving or withholding of the
assurances sought by the United Nations Secretary-General from the
Administration. The Secretary-General’s purpose can only be achieved
if Congress adopts further legislation to amend the Anti-Terrorism Act.
That Act of 22 December 1987 is, in itself, sufficient to bring about a dis-
pute, since “the General Assembly’s request arose from the situation
which had developed following the signing of the 1987 Anti-Terrorism
Act adopted by the United States Congress” (I.C.J. Press Communiqué
No. 88/10, 14 April 1988).

(Signed) T. O. Exias.

28
